Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Luce on 1/13/21.
The application has been amended as follows: 
In the claims:


Claim 6:
-- The blown film web straining device according to claim 1, wherein at least one of the devices for impinging the blown film web with the temperature gradient is [[a]] one of the rollers of the plurality of the rollers, which is differently tempered in an axial direction thereof. --

Claim 18:
-- The blown film web straining device according to claim 1, wherein the plurality of hot air nozzles create[[s]] the temperature gradient by applying air with different temperatures. --

Claim 19:
-- The blown film web straining device according to claim 1, wherein the plurality of hot air nozzles create[[s]] the temperature gradient by applying different volumes of air. --

Cancel claims 11-17

Allowable Subject Matter
Claims 1-8, 10 and 18-22 are allowed.
It is known in the art for a first roller and the second roller to be separated from each other by a distance along a path of blown film web transport in the transport direction (see Fenley, fig 1).  However, modifying Erden in such a manner would render Erden inoperable for its intended purpose, because rollers 42 and 46, must in the configuration shown in in figs 2-3 (not separated in the transport direction) in order to properly process sheet 22/122 ( p. 8, line 55 – p. 9, 21).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748